10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
2
26
27

BIGGER & HARMAN, APC
Mark Bigger SBN # 226499
1701 Westwind Drive, #203
Bakersfield, California 93301
Telephone: (661) 859-1177
Facsimile: (661) 664-7815

Attorney for Defendant,

Adrian Suarez
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
CALIFORNIA- BAKERSFIELD DIVISION

‘itati a »
United States of America, math LIN dog Ta T EAE

Plaintiff, WAIVER OF DEFENDANT’S
me PERSONAL APPEARANCE
[Federal Rule 43(b)2]

Adrian Suarez,

Defendant. Date:

Time:
Div:

 

 

 

The undersigned defendant, having been advised of his rights to be present at all
stages of the proceedings, including all motions, legal arguments and trial, and having
been advised of his right to be confronted by and cross-examine witnesses, hereby]
waives the right to be present at any and all proceedings herein stated.

The undersigned hereby requests the court to proceed during every absence of
defendant, and hereby agrees that defendant’s interest will be deemed represented at all

times by the presence of her attorney, the same as if the defendant was personally present

in court.
Defendant further agrees that notice to defendant’s attorney that defendant’s
presence in court on a particular day at a particular time is required, shall be deemed

notice to defendant of said requirement for her appearance at said time and place.

Waiver of Personal Appearance

 
Defendant further agrees and expressly permits defendant’s attorney to enter a plea
of not guilty, guilty, or no contest to the charges. And further waives defendant’s
presence at sentencing, agreeing that notice to defendant’s attorney of the sentence in|

this case will be notice to defendant. If probation is granted, defendant hereby agrees to

oO Oe ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

accept and follow all terms and conditions of said probation, and/or all other lawful

orders of the court regarding sentencing in this matter.

Defendant expressly warrants by signing this document that he does not live in the

city of Bakersfield and it would be a financial hardship for her to be present for each|

hearing and in the interests of justice requests that his presence not be required.

Date: 6/ / 6/ 20/ 9

Date:

6/4 9

Adrian Suarez

2661) Nuden? St, Soc 24

Stred& Address 2

Rove, CA 9235/4
- City, State, Zip

~

 

iF Mark Bigger
“I nttornes for Detendant

ORDER

GOOD CAUSE APPEARING, it is hereby ordered that the Defendant’s

appearance may be waived on

Dated:

Waiver of Personal Appearance

 

 

Jennifer L. Thurston,
U.S. Magistrate Judge

 
